395 F.2d 770
Willie Mason BELYUE, Appellant,v.UNITED STATES of America, Appellee.
No. 24834.
United States Court of Appeals Fifth Circuit.
May 20, 1968.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Calvin Whitesell, Montgomery, Ala., for appellant.
Ben Hardeman, U.S. Atty., Jack B. Patterson, Asst. U.S. Atty., Montgomery, Ala., for appellee.
Before BROWN, Chief Judge, WISDOM, Circuit Judge and BREWSTER, district judge.
PER CURIAM:


1
The appellant was convicted on three counts, two of which charged him with selling untaxed whiskey, and the other with possessing unstamped whiskey.


2
The complaint on this appeal is the same as that raised in Porter v. United States, 5 Cir., 394 F.2d 508, in which we have this day held the point to be without merit.  The holding is the same here, and the judgment is affirmed.


3
Affirmed.